Title: From Thomas Jefferson to United States Congress, 15 January 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            
                            To the Senate &
                            House of Representatives of the US.
                        Jan. 15. 1806.
                  
                        I communicate, for the information of Congress, the report of the Director of the mint of the operations of
                            that institution during the last year.
                        
                            Th: Jefferson
                            
                        
                    